DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the control board”.  There is insufficient antecedent basis for this limitation in the claim.   
Claim 7 recites “the portable control panel”.  There is insufficient antecedent basis for this limitation in the claim.   It also is not clear if the portable control panel is intended to correspond to the external control panel of claim 5, or is a different panel.
Claim 9 recites “the towed vehicle”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites “the towed vehicle brake”.  There is insufficient antecedent basis for this limitation in the claim. 
 Claim 9 recites “an ON/OFF circuit of the controller to turn off the brake drive system when the towed vehicle is not being towed”.  It is not clear if “the controller” is the same as the “main controller” or a different controller.  Note the depending claims recite “the main controller”.  It is also unclear if the language is intended to recite an intended function of the controller, or if it is positively requiring that the controller has an ON/OFF circuit which turns off the brake drive system when the towed vehicle is not being towed.
Claim 17 recites “the engine compartment”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites “the towed vehicle brake ”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites “the towed vehicle”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harner et al (US# 2002/0030405).
Harner et al discloses all the limitations of the instant claims including; a brake drive system 18  mounted in the engine compartment (note firewall 22)and connected to a brake pedal connector 45/46 configured to connect through a firewall 22 of the engine compartment to a brake pedal of the towed vehicle brake in a passenger compartment of the towed vehicle to actuate the towed vehicle brake; a breakaway cable receiver [0029] outside the engine compartment coupled to detect vehicle breakaway when a cable is removed from the receiver; and a main controller 28 having a processor (note the controller 28 receives inputs such as output from an inertia sensor and outputs a proportional brake actuation signal and therefore inherently has something that processes the data) and an inertial sensor [0026], enclosed by an external housing, the housing (figure 2) having a power connector (connection of 16 and 28) to receive power from a battery 112 of the towed vehicle, a brake drive system connector 16/216 to transmit control to the brake drive system, and a breakaway status connector [0029] to receive vehicle breakaway status from the breakaway cable receiver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner et al (US# 2002/0030405) in view of Elstad et al (US# 2005/0093366)
Harner et al disclose all the limitations of the instant claim with exception to an RF subsystem configured for wireless communication with external components.  Elstad et al disclose a similar device and further teaching an RF subsystem configured for wireless communication with external components [0100].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and RF communication subsystem, such as taught by Elstad et al, in the device of Harner et al to provide greater functionality, such as being able to provide information and warnings to the operator, thereby increasing the utility of the device.

 

 Allowable Subject Matter
Claims 1-4 are allowed.
Claims 5-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK